Citation Nr: 1451734	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1982 to March 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans law Judge at a September 2014 hearing via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Post-service records reflect that the Veteran has current problems with his right arm and right shoulder.  A VA examination of the Veteran's nerves dated in October 2012 noted problems with his right upper extremity.  However, the opinion does not offer any rationale or specificity as to the etiology of the Veteran's condition.

The Veteran contends that he observed symptoms of arm and shoulder conditions since accidents during active duty.  The Veteran's service treatment records (STR) document a few incidents that the Veteran claims caused his current conditions; including, running into a door in October 1989 and falling in November 1990.  He is competent to report that his current symptoms began during active duty and have continued since that time.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Since the evidence raises the possibility that the Veteran incurred arm and shoulder conditions during active duty, a remand is necessary to obtain VA medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

Additional medical evidence added to the record since the issuance of the May 2012 statement of the case has not been considered in connection with the current claims.  On remand, that evidence must be considered and addressed in a supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any right arm and right shoulder conditions that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine on the following questions:

a.  Whether it is at least as likely as not (50 percent or more likelihood) that any right arm condition that may be present is etiologically related to the Veteran's active duty.

b.  Whether it is at least as likely as not (50 percent or more likelihood) that any right shoulder condition that may be present is etiologically related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.  The examiner is asked to comment on the accidents documented in the Veteran's service treatment records.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

2.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case, which includes consideration of all evidence added to the record since the May 2012 statement of the case, and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

